IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPHAN K. STUCKEY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3089

SCOTT CREWS, WARDEN,
MAYO CORRECTIONAL
INSTITUTION, STATE OF
FLORIDA,

     Appellee.
_____________________________/

Opinion filed March 18, 2015.

An appeal from the Circuit Court for Lafayette County.
Darren Jackson, Judge.

Stephan K. Stuckey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.